            Case 2:17-cv-00569-EGS Document 47 Filed 09/24/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAWN OMAR JACOBS,                               :
                                                 :
                              Petitioner,        :          CIVIL ACTION NO. 17-569
                                                 :
       v.                                        :
                                                 :
SUPERINTENDENT DELBALSO, THE                     :
DISTRICT ATTORNEY OF                             :
MOTGOMERY COUNTY, and THE                        :
ATTORNEY GENERAL OF THE STATE                    :
OF PENNSYLVANIA,                                 :
                                                 :
                              Respondents.       :

                                             ORDER

       AND NOW, this 24th day of September, 2020, after considering the petition for a writ of

habeas corpus under 28 U.S.C. § 2254 filed by the pro se petitioner, Shawn Omar Jacobs

(“Jacobs”) (Doc. No. 1), the state court record (Doc. Nos. 6, 34, 35, 36, 37, 38), the respondents’

response to the habeas petition (Doc. No. 19), Jacobs’ memorandum of law in support of his

previously filed petition for habeas corpus (Doc. No. 27), Jacobs’ supplemental memorandum of

law in support of ground five in his previously filed petition for habeas corpus relief (Doc. No.

31), the report and recommendation by United States Magistrate Judge Marilyn Heffley (Doc. No.

39), and Jacobs’ objections to the report and recommendation (Doc. No. 44); and for the reasons

set forth in the separately filed memorandum opinion, it is hereby ORDERED as follows:

       1.       The clerk of court is DIRECTED to REMOVE this action from civil suspense and

RETURN it to the court’s active docket;

       2.       Jacobs’ objections to the report and recommendation (Doc. No. 44) are

OVERRULED, except to the extent that Jacobs’ first, second, third, and fourth objections pertain
            Case 2:17-cv-00569-EGS Document 47 Filed 09/24/20 Page 2 of 2




to Judge Heffley’s analysis on the harmlessness of the Bruton violation as laid out in the separately

filed memorandum opinion;

       3.       The Honorable Marilyn Heffley’s report and recommendation (Doc. No. 39) is

APPROVED and ADOPTED except as otherwise modified in the separately filed memorandum

opinion;

       4.       The petitioner’s petition for writ of habeas corpus (Doc. No. 1) is DENIED;

       5.       The petitioner has not made a substantial showing of the denial of a constitutional

right and is therefore not entitled to a certificate of appealability, 28 U.S.C. § 2253(c)(2); and

       6.       The clerk of court shall mark this case as CLOSED.



                                                       BY THE COURT:



                                                       /s/ Edward G. Smith_____
                                                       EDWARD G. SMITH, J.




                                                  2
